                Case 1:20-cr-00160-MKV Document 263 Filed 08/31/20 Page 1 of 1
USDC SDNY
DOCUMENT                             SEWARD          &    KISSEL LLP
ELECTRONICALLY FILED
DOC #:                                      ONE BATTERY PARK PLAZA
DATE FILED: 8/31/2020                      NEW YORK, NEW YORK 10004

                                              TELEPHONE: (212) 574-1200
                                              FACSIMILE: (212) 480-8421                         901 K STREET, N.W.
   RITA M. GLAVIN                                WWW.SEW KIS.COM
     (212) 574-1309                                                                           WASHINGTON, DC 20005
   glavin@sewkis.com                                                                         TELEPHONE: (202) 737-8833
                                                                                             FACSIMILE: (202) 737-5184




                                                                          August 28, 2020
     VIA ECF

     The Honorable Mary Kay Vyskocil
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

              Re: United States of America v. Jason Servis, 20 Cr. 160-10 (MKV)

     Dear Judge Vyskocil:
             I represent Mr. Jason Servis, who is currently on release pending the above-referenced
     prosecution. Mr. Servis’s release conditions have certain travel restrictions. We respectfully
     seek permission for Mr. Servis to travel to, and remain in, Charles Town, West Virginia, from
     September 2, 2020 to September 6, 2020 to visit his parents and assist in performing household
     chores.
             Mr. Servis intends to drive to his parents’ home at 9 Berkeley Ct., Charles Town, West
     Virginia on September 2, 2020, and to return to New Jersey on September 6, 2020. He has not
     seen his parents—both of whom are in their late-eighties—since October 2019.
             Both AUSA Sarah Mortazavi and Pretrial Services Officer Asst. Dayshawn Bostic have
     indicated that they do not object to this application and have authorized us to inform the Court of
     this development.
                       Thank you for considering this request.

                                                                          Sincerely yours,




   Defendant Jason Servis's bail conditions are modified to
   permit travel to and from Charles Town, West Virginia on
   the dates mentioned in the letter. SO ORDERED.

           8/31/2020
